Citation Nr: 1208032	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right each hearing loss.

2.  Entitlement to a compensable rating for the residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right ear hearing loss and for an increased rating for the residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file. 

The Board notes that in the interim of this appeal, the Veteran filed a claim for service connection for neuropathy of the upper extremities and properly appealed the denial of that claim.  However, in May 2011, the RO issued a rating decision granting service connection for the residuals of cold injuries to the right and left upper extremities based upon a December 2010 VA examination finding that such was the Veteran's diagnosis, rather than neuropathy.  In September 2011, the Veteran submitted a statement that he wished to continue his appeal with respect to the claims as listed on the cover page, only.  Thus, the Board finds that because the Veteran's claim for service connection for neuropathy of the upper extremities, later diagnosed as residuals of cold injuries in the upper extremities, was granted in May 2011, and the Veteran did not file a notice of disagreement to the rating assigned, there remains no issue in dispute with regard to the May 2011 rating decision, as that rating decision granted the benefits sought in full, and that issue is not before the Board at the present time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the pendency of the appeal, the Veteran's residuals of a laceration to the right hand has been manifested by a scar measuring no more than three inches, and the scar is well-healed, nontender, not adherent to underlying tissue, superficial, and without overlying edema, inflammation, keloid, hypopigmentation, induration, or inflexibility.  The scar results in mild limitation of motion of right little finger.  There evidence does not demonstrate that the Veteran suffers from accompanying neurological or muscular manifestations related to the right hand laceration.


CONCLUSION OF LAW

For the pendency of the appeal, the criteria for a compensable rating for the residuals of a laceration to the right hand, to include a residual scar and limitation of motion of the right little finger, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a. 4.118, DCs 5003, 5230 (2011) 7801, 7802, 7803, 7804, 7805 (2008 & 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial January 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also  advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, in July 2009, the Veteran was sent a letter advising him of the rating criteria pertaining to scars and notifying him of the evidence necessary to obtain a higher rating.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  At his October 2011 hearing before the Board, the Veteran stated that he had received treatment for his right hand privately from a physician in the 1980s who was now deceased.  He stated that it was likely the records were no longer available and did not request that the Board attempt to obtain those records.  He clarified that he received all of his care for his right hand at the VA.  Thus, the Board finds that there are no further records available that would be necessary to obtain.  Additionally, the Veteran was afforded VA examinations in November 2008 and in December 2010 in order to adjudicate his increased rating claim.  In this regard, the Board finds that the examinations were thorough and complied fully with the applicable rating criteria.  As such, the Board finds that a new examination is unnecessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

At the outset, the Board observes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, and the Veteran has not requested review pursuant to those regulations, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008). 

The Veteran's residuals of a laceration to the right hand has been rated as noncompensable under Diagnostic Code 7805 which pertains to scars, other, to be rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).   The Board finds that the remaining scar diagnostic criteria are also applicable.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 (2008).  Because the Veteran experiences limitation of motion of the right little finer, Diagnostic Code 5230 is also applicable.  38 C.F.R. § 4.71a, DC 5230 (2011).

Diagnostic Code 7801 provides for a 10 percent rating for scars other than on the head, face, or neck, that are deep or that cause limitation of motion and cover an area that exceeded six squares inches.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides for a 10 percent rating for a scar that measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides for a maximum 10 percent rating when there are superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Lastly, Diagnostic Code 5230, which pertains to limitation of motion of the ring or little finger, provides for a noncompensable rating for any degree of limitation of motion.

Turning to the evidence of record, on November 2008 VA examination, the Veteran reported that while he was in Korea, he sustained a shrapnel injury that cut into his right little finger.  He reported that the scar had healed well and did not cause him any complaints.  However, he could not extend his right little finger completely.  He was a school bus driver by occupation.  Physical examination revealed a three inch scar that was well-healed, superficial, with no pain on examination.  There was no adherence to the underlying tissue.  The texture of the skin was normal.  The scar was stable, with no ulceration or skin breakdown.  There was no elevation or depression of the surface contour of the scar on palpation.  There was no inflammation, edema, or keloid formation.  The color of the scar was the same as the surrounding skin.  There was some limitation of motion mainly in extension of the little finger.  The impression was a well-healed scar on the right hand with decreased extension of the right little finger with minimal disability. 

VA treatment records dated from 2007, one year prior to the appeal period, to November 2009, do not indicate that the Veteran complained of or was treated for any symptoms related to the right hand laceration and residual scar or limitation of motion.  

At his October 2010 hearing before a decision review officer, the Veteran reported that he had a lessened grip on the right hand side.  He stated that his right hand scar hurt when it was cold.  

On December 2010 VA examination, the Veteran reported that he had decreased extension in his little finger on the right hand.  He reported having a slightly weaker grip on the right side.  He did not report any symptoms of flare-ups, incoordination, excess fatigue, or lack of endurance related to the right hand disability.  Physical examination showed normal range of motion on all fingers of the right hand except that there was a lack of 15 degrees of extension at the little finger.  There was no change to these findings on repetitive motion testing.  He was found to have good grip strength, as well as good pushing and pulling strength in both upper extremities.   An examination of the scar revealed a faded one centimeter scar between the 4th and 5th metacarpals on the dorsum of the right hand.  The scar was flat, non-tender, non-attached, and non-ulcerated.  The color blended with the skin.  There was no keloid formation.  The impression was laceration of the dorsum of the right hand, healed. 

At his October 2011 hearing before the Board, the Veteran reported a weakened grip in the right hand.  He stated that he had been told that the weakened grip was due to arthritis.  

In this case, the Board finds that the evidence does not support a compensable rating under the diagnostic criteria pertaining to scars and skin disorders for anytime during the pendency of the appeal.  Significantly, the evidence of record shows that on VA examinations, the right hand scar was not found to exceed six square inches, to be unstable or superficial, or to be tender or painful on examination.  Accordingly, the Board finds that a higher rating based upon those criteria is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 7805 (2008). 

Additionally, a higher rating is not warranted for limitation of motion of the little finger because a compensable rating is not available under diagnostic code 5230.  In that regard, because a compensable rating is not available for any degree of limitation of motion of the little finger, it necessarily follows that a higher rating would not be warranted when considering the effects of limitation of motion on repetitive testing, including pain, fatigue, weakness, or lack of endurance.  38 C.F.R. §§ 4.40, 4.45; De Luca  v. Brown, 8 Vet. App. 202 (1995).  However, the Board notes that on both VA examinations, no additional limitation was found on repetitive testing and the Veteran denied experiencing any flare-ups related to his right hand disability that would warrant a higher rating under the musculoskeletal rating criteria.   

Lastly, although the Veteran contends that he has a weakened grip due to his right hand disability, he was found to have a normal grip on December 2010 VA examination and no muscular dysfunction has been found at any time throughout the pendency of the appeal.  To that extent, there is no indication that he in fact suffers from a muscular disability related to his right hand laceration or that his described weakened grip is in any way related to the laceration affecting his right little finger.  

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran reported that he works as a school bus driver and has not stated at any time that his right hand disability has caused him to be unemployable or that it has otherwise impacted his employment.  Therefore, the Board finds that the Veteran's residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger does not render him unemployable. 

Moreover, insofar as the Veteran's residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger has not warranted a compensable rating.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A compensable rating for residuals of a laceration to the right hand with residual scar and limitation of motion of the right little finger is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for right ear hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010),  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his current right ear hearing loss was caused by acoustic trauma sustained in service.  Specifically, he contends that while he was in service, he was working as a truck driver hauling ammunition when the ammunition exploded, causing trauma to his ear drum.  

Service treatment records reflect that on induction and separation examination, the Veteran's hearing was 15/15 on whisper voice testing.  In November 1975, a little over a decade later, the Veteran sought and was denied service connection for an injury to the ear drums.  Current VA treatment records reflect that the Veteran suffers from bilateral hearing loss that means the definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2011).   The Veteran has undergone two VA examinations to determine the etiology of his right ear hearing loss, however, on both occasions, the VA examiners' concluded that they could not state whether his hearing loss was related to service without resort to mere speculation.  They explained that whisper voice testing was not a specific frequency test and would not detect high frequency hearing loss.  However, the Board finds that these opinions are inadequate to decide the Veteran's claim because although such might be true, the Veteran should not be denied service connection based upon an unreliable hearing test used in the 1960s.  Rather, the Board requests that a definitive opinion be made as to whether the Veteran's hearing loss was related to his service and, if no opinion can be made, that such be explained based upon medical principles specific to the Veteran's hearing loss pathology and history, rather than on the use of whisper voice testing.  Accordingly, because a new VA examination and opinion is needed in this case prior to a fair adjudication of the Veteran's claim, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for right ear hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After any outstanding records are associated with the Veteran's claim file, schedule him for a VA examination to determine the etiology of his right ear hearing loss.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a thorough rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss was caused or aggravated by his service, to include the described ammunition explosion.  In addition to the medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss after service.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


